DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Honzek (US 8424914).
Claim 1;
Honzek teaches a liquid tank assembly 6 configured to be mounted to a tractor (Fig. 1), the liquid tank assembly comprising: a first tank 10/11 configured to contain liquid; a second tank 10/11 configured to contain liquid; a first support frame 14a coupled to and supporting the first tank, wherein the first support frame includes a first mounting member (plate connected to 14a indicated below) configured to mount the first support frame to the tractor; and a second support frame 14a coupled to and supporting the second tank 10/11, wherein the second support frame includes a second mounting member (plate connected to 14a indicated below) configured to mount the second support frame to the tractor, wherein the first support frame is coupled to the second support frame (Fig. 3a – 14 is connected centrally).

    PNG
    media_image1.png
    731
    778
    media_image1.png
    Greyscale

Claim 2, 3, 5; 
Honzek teaches a tank assembly comprising a support member (Fig. 3a – indicated below), wherein the first support frame and the second support frame are coupled together with the support member. The support member beam is coupled between and engages both the first support frame and the second support frame 14.

    PNG
    media_image2.png
    899
    813
    media_image2.png
    Greyscale








Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Honzek (US 8424914).
Honzek teaches the support member is configured to extend under an engine compartment of the tractor. (Fig. 1 & 2, Col. 6, Lines 23-28 - describes arranging the tank around the front of the vehicle which would be in proximity of the engine. Further, Honzek describes space between tanks as space for “components” (Col. 2, Lines 30-36.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the arrangement of a tank to surround an engine compartment and use supporting means to retain said structure. This would provide for the obvious benefit of weight balance for a motor vehicle, which would allow for improved safety and handling. (Honzek, Col. 1 Lines 26-30; Col. 2, Lines 16-61)

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Honzek (US 8424914) in view of Johnson (US 3900201).
Claim 6; 
Honzek teaches the first support frame and second support frame 14 further includes a support bar (-indicated below, structure substantially symmetrical Fig. 3a), wherein the connection (- for each tank) couples the first mounting member 14a to the support bar. Honzek does not teach a pivot connection for a support bar. 
Johnson teaches a pivot connection 100 for support members 96 for a tank assembly 110/112. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the rotating connection point of Johnson in place of the connection point of Honzek to allow for vertical displacement to improve suspension characteristics over rough terrain. Such an addition would provide for the obvious benefit of stress reduction on frame members and improved operator comfort. (Johnson, Col 4, Lines 24-27) 

    PNG
    media_image3.png
    864
    881
    media_image3.png
    Greyscale

Claim 7;
Honzek as modified teaches the support bar is rigidly coupled to the first tank (Fig. 2 – tank considered statically mounted via 14a), and wherein the support bar (-as indicated above) and the first tank 10/11 are pivotal relative to the first mounting member 14a and the tractor 2.
Claim 8;
Honzek as modified teaches the support bar is a first support bar and the pivot connection is a first pivot connection, wherein the second support frame further includes a second support bar and a second pivot connection, wherein the second pivot connection pivotally couples the second mounting member to the second support bar, and wherein the second support bar is rigidly coupled to the second tank, and wherein the second support bar and the second tank are pivotal relative to the second mounting member and the tractor. (Honzek, Fig. 3a – see annotated figure for claim 6 above, structure is be duplicated for each tank side)
	

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Honzek (US 8424914) in view of Janzen (US 20150027793).
Claim 9;
Honzek teaches a liquid tank assembly (Fig. 1) configured to be mounted to a tractor (Col. 1, Lines 5-11) having a maximum width and including a plurality of front wheels and a plurality of rear wheels opposite the front wheels (Fig. 1), the liquid tank assembly comprising: a first tank 10/11 configured to contain liquid, wherein the first tank includes an interior wall configured to be proximate the tractor (Fig. 3a – facing 14), an exterior wall opposite the interior wall (Fig. 3a – facing 10/11), a front wall 33, and a rear wall 31 opposite the front wall; a second tank configured to contain liquid, wherein the second tank includes an interior wall configured to be proximate the tractor (Fig. 3a – facing 14), an exterior wall opposite the interior wall (Fig. 3a – facing 10/11), a front wall 33, and a rear wall 31 opposite the front wall; a first support frame 14a coupled to and supporting the first tank, wherein the first support frame is configured to mount to the tractor 2 (-via 14), wherein the first support frame is configured to support the first tank 10/11 over a first one of the plurality of front wheels (Fig. 5 – ‘FR’ denotes direction of travel, therefore tanks considered to cover a set of front wheels); and a second support frame 14a coupled to and supporting the second tank 10/11, wherein the second support frame is configured to mount to the tractor 2 (-via 14), wherein the second support frame is configured to support the second tank over a second one of the plurality of front wheels (Fig. 5, Col. 6, Lines 23-24 – ‘FR’ denotes direction of travel, therefore tanks considered to cover a set of front wheels); wherein a tank assembly width is defined by a distance between the exterior wall of the first tank and the exterior wall of the second tank (Fig. 3a); wherein the first support frame and the second support frame together define a support frame width (Fig. 3a – defined by supporting members 14a). Honzek does not explicitly teach the tank assembly width and support frame width is no greater than the maximum width of the tractor. 
 Janzen teaches a tank 22 and support assembly 24 width less than the width of the vehicle 16. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use a width of Janzen with the structure Honzek to improve visibility for an operator and provide improved weight distribution for vehicle stability. This would provide for the obvious benefit of vehicle safety when navigating terrain. (Janzen, ¶0010)
Claim 10;
Honzek as modified teaches the first support frame and the second support frame together define a maximum support frame width, and wherein the maximum support frame width is no greater than the maximum width of the tractor. (Janzen, Fig. 1)
Claim 11; 
Honzek as modified teaches wherein no portion of the first tank, the second tank, the first support frame, and the second support frame extend beyond the maximum width of the tractor. (Janzen, Fig. 1)
Claim 12; 
Honzek teaches the front wall of the first tank is configured to be disposed to a front of the one of the plurality of front wheels (Fig. 5, Col. 6, Lines 23-24 – ‘FR’ denotes direction of travel, therefore tanks considered to cover a set of front wheels) and the rear wall of the first tank is configured to be disposed to a rear of the one of the plurality of front wheels, and wherein the front wall of the second tank is configured to be disposed to a front of the second one of the plurality of front wheels and the rear wall of the second tank is configured to be disposed to a rear of the second one of the plurality of front wheels. (Fig 1, 6 – tank as arranged provides for walls that extended over the front and rear end of a wheel)
Claim 13; 
Honzek teaches the first tank 10/11 includes a bottom wall (Fig. 5 – tank structure located at the bottom of the figure) including a first portion (-near 10a) and a second portion (-near 16), wherein the first portion of the bottom wall is lower than the second portion of the bottom wall (Fig. 5) 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Honzek (US 8424914) in view of Janzen (US 20150027793) and in further view of Helmut (DE 19500007 – English translation of description provided).
Claim 14; 
Honzek as modified teaches a tank that is lower on a side facing the cabin. (Fig 1). Honzek does not teach a tank that is lower on a “front” side however Honzek does describe a method of arranging the tank around the front of the vehicle. (Fig. 1, Col. 6, Lines 23-28)
Helmut teaches a tank that is lower a side facing the front of the vehicle. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the tank structure of Helmut in place of the tank structure of Honzek to allow for improved weight transfer and integrated tank design. This would provide for the obvious benefit of reduced cost for a separate subsystem to hold a tank as well as improve the driving characteristics of the vehicle. (Helmut, ¶0002)

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Honzek (US 8424914) in view of Janzen (US 20150027793), Helmut (DE 19500007 – English translation of description provided), and in further view of Ystebo (US 4232874).
Claim 15; 
Honzek as modified above teaches the first tank includes a liquid opening that is configured to be at least one of a liquid inlet or a liquid outlet 15. Honzek as modified does not teach the liquid opening is in the front wall of the first tank (Fig. 4).
Ystebo teaches a tank with a wall orifice facing outward from the vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the orifice location of Ystebo with the tank structure of Honzek, as modified, to allow for an easily accessible fluid access port to agitate agricultural liquids (Ystebo, Col. 1, Lines 40-45)
Claim 16;
Honzek teaches the liquid opening is both a liquid inlet and a liquid outlet. (15 -fluid can be transferred between tanks, therefore structure considered as an inlet and outlet)
Response to Arguments
Applicant's arguments filed 07/12/2022 have been fully considered but they are not persuasive.
Regarding the argument of Claim 1 on page 2, “…a first support frame which supports a first tank being coupled to a second support frame…”. It is contended that limitations regarding direct coupling is not explicitly defined by the current claim set (07/12/2022). It is recommended that the applicant seek to define an arrangement wherein ‘first support frame’ is directly connected to the ‘second support frame’. Therefore, the elements as defined by claim 1 are considered met by the reference of Honzek (US 8424914) as applied above. 
Regarding the argument of Claim 9 on page 2, “…Janzen only provides schematics which are in the abstract and not to scale…”. Although the description provides no indication that the drawings were drawn to scale with relevant proportions, it is contended that the description of the article pictured can be relied on, in combination with the drawings, for what they would reasonably teach one of ordinary skill in the art. (MPEP 2125). The prior art indicates storage tanks that are mounted on either side of the vehicle and between a track and the frame. (Abstract, Lines 1-4; ¶0010, Lines 1-3; Fig. 1). Further, the arrangement as indicated by the figures and specification does not rely on proportions and scale, but rather placement and therefore does not bring rise to issues of scale. 

Allowable Subject Matter
Claims 17-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 17;
Prior art of record lacks disclosure of the limitations reciting “…a first support member, a second support member and a gusset extending between the first support member and the second support member, wherein the gusset is arcuate in shape and has a concave lower edge, and wherein the gusset is configured to extend over the hood of the engine compartment and be adequately spaced from the hood so as not to interfere with the hood as it moves between the open position and the closed position.”
Bennett (US 6550811) teaches a tank that is positioned around two front wheels and a hood (Fig. 1). Bennett does not teach the tank is arranged above the front wheels, nor does Bennett disclose a gusset structure as claimed.
 Honzek teaches a tank that comprises support members and gusset plates (Fig. 2, 14). Honzek does not teach a gusset arranged as claimed nor a gusset to extend over a hood. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Citation of tank and frame assemblies are listed on the PTO-892 for reference. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYLES HARRIS whose telephone number is (571)272-2348. The examiner can normally be reached M-F 0800-1700 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.A.H./Examiner, Art Unit 3611        
                                                                                                                                                                                                                                                                                                                                                                                              


/ANNE MARIE M BOEHLER/Primary Examiner, Art Unit 3611